As filed with the Securities and Exchange Commission July 1, 2010 1933 Act File No. 033-11387 1940 Act File No. 811-04984 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. 91 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 90 [ X ] (Check appropriate box or boxes.) AMERICAN BEACON FUNDS (Exact Name of Registrant as Specified in Charter) 4151 Amon Carter Boulevard, MD 2450 Fort Worth, Texas76155 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (817) 391-6100 Gene L. Needles, Jr., President 4151 Amon Carter Boulevard MD 2450 Fort Worth, Texas76155 (Name and Address of Agent for Service) With copies to: Francine J. Rosenberger, Esq. K&L Gates LLP 1treet, NW Washington, D.C. 20006-1601 It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [] on September 1, 2010 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [X ] on September 1, 2010 pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. AMERICAN BEACON FUNDS CONTENTS OF REGISTRATION STATEMENT This registration statement is comprised of the following: Cover Sheet Contents of Registration Statement Combined Prospectus for C Class shares of the following American Beacon Funds: Balanced Fund, Large Cap Value Fund, Large Cap Growth Fund, Mid-Cap Value Fund, Small Cap Value Fund, International Equity Fund, Emerging Markets Fund, High Yield Bond Fund, Retirement Income and Appreciation Fund, Intermediate Bond Fund, Short-Term Bond Fund, Treasury Inflation Protected Securities Fund, Global Real Estate Fund, Zebra Large Cap Equity Fund and Zebra Small Cap Equity Fund; and Institutional Class shares and Retirement Class shares of the American Beacon Global Real Estate Fund Combined Statement of Additional Information for C Class shares of the following American Beacon Funds: Balanced Fund, Large Cap Value Fund, Large Cap Growth Fund, Mid-Cap Value Fund, Small Cap Value Fund, International Equity Fund, Emerging Markets Fund, High Yield Bond Fund, Retirement Income and Appreciation Fund, Intermediate Bond Fund, Short-Term Bond Fund, Treasury Inflation Protected Securities Fund, Global Real Estate Fund, Zebra Large Cap Equity Fund and Zebra Small Cap Equity Fund; and Institutional Class shares and Retirement Class shares of the American Beacon Global Real Estate Fund Part C Signature Page Exhibits The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state the offer or sale is not permitted. PROSPECTUS , 2010 Balanced Fund C CLASS [XXXXX] Large Cap Value Fund C CLASS [XXXXX] Large Cap Growth Fund C CLASS [XXXXX] Mid-Cap Value Fund C CLASS [XXXXX] Small Cap Value Fund C CLASS [XXXXX] International Equity Fund C CLASS [XXXXX] Emerging Markets Fund C CLASS [XXXXX] High Yield Bond Fund C CLASS [XXXXX] Retirement Income and Appreciation Fund C CLASS [XXXXX] Intermediate Bond Fund C CLASS [XXXXX] Short-Term Bond Fund C CLASS [XXXXX] Treasury Inflation Protected Securities Fund C CLASS [XXXXX] Global Real Estate Fund C CLASS [XXXXX] INSTITUTIONAL CLASS [XXXXX] RETIREMENT CLASS [XXXXX] Zebra Large Cap Equity Fund C CLASS [XXXXX] Zebra Small Cap Equity Fund C CLASS [XXXXX] The Securities and Exchange Commission does not guarantee that the information in this prospectus or any other mutual fund’s prospectus is accurate or complete, nor does it judge the investment merits of the Fund.To state otherwise is a criminal offense. Table of Contents Fund Summaries Balanced Fund Large Cap Value Fund Large Cap Growth Fund Mid-Cap Value Fund Small Cap Value Fund International Equity Fund Emerging Markets Fund High Yield Bond Fund Retirement Income and Appreciation Fund Intermediate Bond Fund Short-Term Bond Fund Treasury Inflation Protected Securities Fund Global Real Estate Fund Zebra Large Cap Equity Fund Zebra Small Cap Equity Fund Additional Information About the Funds Additional Information About Investment Policies and Strategies Additional Information About Investments Additional Information About Risks Additional Information About Performance Benchmarks Fund Management The Manager The Sub-Advisors Valuation of Shares About Your Investment Choosing Your Class Shares Purchase and Redemption of Shares General Policies Frequent Trading and Market Timing Distributions and Taxes Additional Information Distribution and Service Plan Portfolio Holdings Delivery of Documents Financial Highlights Back Cover i American Beacon Balanced FundSM Investment Objective The Fund’s investment objective is income and capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum sales charge imposed on purchases(as a percentage of offering price) None Maximum deferred sales charge load1 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.23% Distribution and/or service (12b-1) fees 1.00% Other expenses2 0.62% Acquired Fund Fees and Expenses 0.01% Total annual fund operating expenses3 1.86% The CDSC is eliminated 13 months after purchase. The Fund's C Class expenses are based on estimated expenses expected to be incurred for the fiscal year ending October 31, 2010. The Total Annual Fund Operating Expenses do not correlate to the ratio of expenses to average net assets provided in the Fund’s Financial Highlights table, which reflects the operating expenses of the Fund and does not include Acquired Fund Fees and Expenses. Example.This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 year 3 years 5 years 10 years C Class Assuming no redemption of shares: 1 year 3 years 5 years 10 years C Class $ Summary
